DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 31, 2022 has been entered.
Applicant has amended independent claims 1 and 16. Claims 12 and 17 have been cancelled.

Response to Arguments
Applicant’s arguments filed 5/31/2022 regarding feature limitations of canceled claim 12, which are now incorporated into independent claims 1 and 16, respectively, have been fully considered and found convincing. In particular, Applicant contended that “… Applicant has amended claims 1 and 16… Claim 12 (now amended into claims 1 and 16) had been rejected under the modification of Schonfeld in light of Dayan and Rudesill. Office Action asserts that Paragraph [0081]-[0085] of Schonfeld discloses this limitation and recites passages directed to the identification of an infant in the vehicle in various situations. It appears that the Office Action is equating not sending an alert when an infant is not detected with the terminating the alarm protocol when a face is no longer detected. This is not an equivalent as the present limitation requires an action after the alarm protocol has already been enacted and the alert has already been emitted… In view of the above, Applicant submits that claims 1 and 16 are patentable in view of the cited references and that all dependent claims are allowable as being dependent on an allowable independent claim…” (Remarks, Pg. 8-10).

Allowable Subject Matter
Claims 1-7, 10-11, 13-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After considering Applicant’s remarks, as indicated above, and having performed an updated search of prior art, including all feature limitations of amended independent claims 1 and 16, respectively, the examiner was not able to find prior art that teaches all feature limitations indicated below, as now claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in US PG Publication Nos. 2018/0099587 A1, 2008/0309765 A1, 2009/0290021 A1, and 2008/0309765 A1, and US Patent No. 9,847,004 B1, respectively. In particular, independent claim 1 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… vehicle occupancy reminder system, comprising: 
at least one camera; 
wherein the camera is mounted to an interior surface of a motor vehicle such that images are recorded of a targeted area; 
the camera in operable connection with a processor; 
wherein the camera comprises a mount attached thereto; 
wherein the mount comprises a rotatable joint, such that a position of the camera is freely adjustable; 
the mount positioned to hold the camera in a downward position; 
the processor configured to perform a first logic; wherein the first logic is a facial recognition program; 
wherein the facial recognition program is configured to detect a presence of an individual; 
wherein the facial recognition program is configured to enact an alarm protocol when the facial recognition program detects the presence of an individual; 
wherein the alarm protocol is terminated once the facial recognition program no longer detects the presence of the individual.”
Independent claim 16 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… vehicle occupancy reminder system, comprising: 
at least one camera; 
wherein the camera is mounted to an interior surface of a motor vehicle such that images are recorded of a targeted area; 
the camera in operable connection with a processor; wherein the camera comprises a mount attached thereto; 
wherein the mount comprises a rotatable joint, such that a position of the camera is freely adjustable; 
the mount positioned to hold the camera in a downward position;
the processor configured to perform a first logic; 
wherein the first logic is a facial recognition program; 
wherein the facial recognition program is configured to detect a presence of an individual; 
at least one thermometer; 
wherein the thermometer is configured to detect a temperature; 
the thermometer in operable connection with the processor; 
the processor configured to perform a second logic; 
wherein the second logic is an alarm program; 
wherein the alarm program is configured to enact an alarm protocol when the temperature is greater than a threshold temperature; 
wherein the alarm protocol is terminated once the facial recognition program no longer detects the presence of the individual.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668